Action for a declaratory judgment declaring the Zoning Ordinance of defendant village unconstitutional and void in so far as it restricts the use of plaintiff’s property to the uses permitted in an “Apartment or Residence F District.” Judgment in favor of plaintiff reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. In our opinion the evidence is insufficient to establish that the ordinance is unreasonable or arbitrary or that plaintiff has been deprived of the beneficial use of her property. In any event, the adaptability of plaintiff’s property for the uses permitted in an “ Apartment or Residence F District ” at most is a debatable question and, under such circumstances, the court may not substitute its judgment for that of the local legislative body. (Town of Islip v. Summers C. & L. Co., 257 N. Y. 167; Village of Euclid v. Ambler Realty Co., 272 U. S. 365; Matter of Fox Meadow Estates, Inc., v. Culley, 233 App. Div. 250.) Appeal from order denying defendants’ motion to vacate the judgment and to be permitted to submit requests to find dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.